Plaintiff seeks in this proceeding to compel the circuit judge to dismiss a writ of certiorari issued on application of Nelson Company to review a judgment in justice's court rendered in favor of plaintiff, on the ground of defective service. Defendant objects to mandamus as not being the proper remedy. Unless we disregard numerous holdings of this court this objection must be sustained. Defendant by refusing to dismiss the writ retained jurisdiction of the case; the appropriate remedies to review this question and all others involved in the case are open to plaintiff, and following such orderly procedure will cause no extraordinary injury to plaintiff; no question of public importance is involved. Upon the authority of the following cases: Michigan Mut. Fire Ins. Co. v. WayneCircuit Judge, 112 Mich. 270; St. Clair Tunnel Co. v. St. ClairCircuit Judge, 114 Mich. 417; Reed v. St. Clair Circuit Judge,122 Mich. 153; Grand Rapids, etc., R. Co. v.Charlevoix Circuit Judge, 133 Mich. 122; Steel v. ClintonCircuit Judge, 133 Mich. 695; Roberts v. Lenawee Circuit Judge,140 Mich. 115; Sharp v. Montcalm Circuit Judge,144 Mich. 328; Hitchcock v. Wayne Circuit Judge, 144 Mich. 362;Peninsular Club v. Kent Circuit Judge, 150 Mich. 614; Warren v.Lenawee Circuit Judge, 160 Mich. 572; Hartz v. Wayne CircuitJudge, 164 Mich. 231; Olds Motor Works v. Wayne Circuit Judge,164 Mich. 470; Mikkola v. Houghton Circuit Judge, 165 Mich. 583;  Trumbull Motor Car Co. v. *Page 213 Wayne Circuit Judge, 189 Mich. 554; Detroit United Railway v.Wayne Circuit Judge, 212 Mich. 230, and numerous others, which might be cited,
The writ will be denied.
McDONALD, C.J., and CLARK, BIRD, SHARPE, MOORE, STEERE, and WIEST, JJ., concurred.